Citation Nr: 1047417	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an effective date prior to July 29, 2004, for 
an initial grant of service connection for bilateral spondylosis.

2.  Entitlement to an effective date prior to July 29, 2004, for 
an initial grant of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).

3.  Entitlement to an effective date prior to July 29, 2004, for 
the grant of Dependents Educational Assistance (DEA) benefits, 
under 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA).
 
The Veteran requested a hearing before the Board.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
Washington, DC in November 2010.

 
FINDINGS OF FACT

1.  The notice of a January 1995 rating decision was issued to an 
incorrect address.  

2.  The Veteran's January 1993 claim for a nonservice-connected 
pension may not be construed as a claim for TDIU.

3.  The Veteran's January 1993 claim for a nonservice-connected 
pension may not be construed as a claim for Dependents 
Educational Assistance.

4.  The Veteran did not submit a formal or informal claim for 
TDIU or Dependents Educational Assistance prior to July 29, 2004.
CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 29, 2004 for 
a grant of service connection for bilateral spondylosis have been 
met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.155, 3.157, 3.159, 3.400 (2010).

2.  The criteria for an effective date prior to July 29, 2004 for 
a grant of TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 
(2010).

3.  The criteria for an effective date prior to July 29, 2004 for 
eligibility for DEA benefits have not been met.  38 U.S.C.A. §§ 
3501, 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.159, 3.400, 3.807, 
21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an effective date 
prior to July 29, 2004 for a grant of service connection for 
bilateral spondylosis, for TDIU, and eligibility for DEA 
benefits. 

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

A.  Duty to provide notice 

The Veteran's claims for earlier effective dates for the grant of 
service connection, award of TDIU, and eligibility for DEA at 
issue in this appeal arise from the initial grant of service 
connection, TDIU, and DEA eligibility.  Where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven.  For this 
reason, the purpose of notice under the VCAA has been met, and no 
further notice is required, because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, no further discussion of the 
VCAA as to these claims is required.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of a 
claim.  In this case, where the only claim is that effective 
dates assigned for certain awards should be more favorable to the 
Veteran, clinical records are not relevant.  Therefore, further 
development of clinical records, to include service treatment 
records or post-service clinical records, would be fruitless.  In 
the present case, the facts which are relevant to resolution of 
the Veteran's appeal, such as when the Veteran submitted claims, 
what language the Veteran used in submitting those claims, when 
rating decisions were made, and where notices were sent, are of 
record.  

As discussed below, resolution of the Veteran's appeal of this 
issue is wholly dependent on interpretation of the relevant VA 
statutes and regulations, given that the record establishes what 
claims were submitted and when, and no further factual 
development can change the Veteran's past communications with the 
RO or the RO's communications with the Veteran.  Thus, as no 
reasonable possibility exists that any further factual 
development would assist in substantiating the claim, 
deficiencies of VCAA notice or assistance, if any, are rendered 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance would 
aid the appellant in substantiating the claim).  

The record does not otherwise indicate that there is any 
additional existing evidence that is necessary for a fair 
adjudication of any claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duties to notify and assist the Veteran have been 
met.  Appellate review may proceed.  

Claims for earlier effective dates

By statute, the effective date of an evaluation and an award of 
compensation based on an original claim will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later, except that an effective date of an award of 
disability compensation shall be the day following separation 
from service or the date entitlement arose if the claim is 
received within one year of separation.  38 U.S.C.A. § 5110(b); 
38 C.F.R. § 3.400(b)(2).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151(a).  

"Date of receipt" is the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).  Upon receipt 
of an informal claim, if a formal claim is not of record, an 
application form will be forwarded to the claimant for execution.  
38 C.F.R. § 3.155.  

The applicable statutory and regulatory provisions require that 
the VA look to all communications from the appellant which may be 
interpreted as applications or claims --formal and informal -- 
for benefits.  In particular, VA is required to identify and act 
on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. §§ 3.1(p), 3.155(a).  

1.  Claim for effective date prior to July 2004 for service 
connection, back disability 

In this case, the Veteran initially submitted a claim for a non-
service-connected pension.  The precise nature of the benefit the 
Veteran was seeking is clear, because the claim was submitted in 
the form of a memorandum typewritten by the Veteran's 
representative.  That memorandum states, "Enclosed is the 
following evidence submitted  . . . in support of his claim for a 
non-service connected pension."  The report of VA examination 
conducted in June 1993 reflects that the Veteran told the 
examiner that he believed that a fracture of a vertebra 
discovered about 5 years earlier had actually occurred during an 
incident in service.  

In a deferred rating decision, a rating specialist determined 
that the Veteran's statements at the June 1993 VA examination 
inferred a claim for service connection for fractures of the 
lower vertebrae.  VA undertook development of that inferred 
claim, as noted in a second deferred rating decision in September 
1993.  In March 1994, the RO sent the Veteran a letter advising 
him that the claim was being developed.  The Veteran was afforded 
the opportunity to provide additional evidence.  

By a rating decision issued in January 1995, VA denied the 
inferred claim for service connection for a back injury.  
However, the record shows that the notice to the Veteran was 
incorrectly addressed, and was not issued to the Veteran's 
correct address.  As the Veteran testified at his 2010 Board 
hearing, the Veteran has lived at the same location for many 
years.  The address of record the Veteran supplied at the time of 
his 1993 claim had not changed in 1995, when the notice was 
issued to a different address.  In fact, the Veteran's current 
address of record is the same address he was at in 1993.  
Therefore, there is no doubt that VA had the Veteran's correct 
address in January 1995.  However, there was a typographical 
error in the address of the January 1995 notice, and it was sent 
to an address that was not the Veteran's correct address.  

Ordinarily, when VA issues a notice to the Veteran's correct 
address, there is a presumption of regularity that a Veteran who 
was sent a notice received that notice.  The use of an incorrect 
address for a claimant may constitute the "clear evidence" 
required to rebut the presumption of regularity.  Crain v. 
Principi, 17 Vet. App. 182, 187 (2003).  In this case, the 
Veteran contends that he was never notified that his 1993 claim 
for service connection was denied.  As the notice issued was sent 
to an address other than the Veteran's, the Board finds that the 
presumption of regularity has been rebutted.  There is no 
evidence that the Veteran did, in fact, receive notice that his 
claim for service connection for a back injury was denied in 
1995.  He did not receive notice that the claim had been 
adjudicated and denied, and that claim in effect remained open 
and pending when the Veteran re-submitted the claim in 2004.  

Since the claim for service connection for a back disorder 
remained open and pending until it granted in 2006, the Veteran 
is entitled to service connection as of the date he initially 
submitted the claim from which VA inferred the claim for a back 
disorder.  VA accepted a claim for a back disorder as inferred in 
a 1993 claim, an apparently so informed the Veteran.  Therefore, 
the Veteran is entitled to service connection as of the date of 
the initial claim in 1993, which was received by VA on January 
29, 1993.  

As to the claim for service connection for a back injury, now 
characterized as bilateral spondylosis, L5, the criteria for an 
effective date for the award of service connection for that 
disability have been met.  

2.  Claim for earlier effective date for grant of TDIU

At his November 2010 hearing before the Board, the Veteran 
testified that, since he was unemployed as a result of his back 
disorder when his submitted his application for benefits in 1993, 
he should be entitled to TDIU as of the same date that he is 
entitled to service connection for the back disorder.  

However, by law, a "claim" or "application" is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  The Veteran's 
January 1993 claim cannot be construed as a claim for a total 
disability evaluation based on unemployability due to service-
connected disability, since the Veteran specifically stated that 
he was seeking non-service-connected pension.

A precise delineation as of the benefit the Veteran was seeking 
in 1993 is set forth in writing.  The Veteran reported, in his 
application for compensation or pension, VA Form 21-526, that he 
was entitled to benefits on the basis of arthritis incurred 
beginning in 1986 and a back disorder discovered in 1986.  The 
Veteran separated from service in July 1970.  Therefore, the 
Veteran's statement that he was seeking benefits based on 
disorders incurred or discovered some 15 years after his service 
separation expressed a belief that he was only entitled to 
nonservice-connected benefits.  

The memorandum submitted by the Veteran, through his 
representative, stated he was specifically seeking nonservice-
connected pension.  Thus, the application did express a belief 
that that the Veteran was unable to work, but did not express a 
belief that the Veteran as unemployable as a result of service-
connected disability.  

Moreover, at the time of VA examination, the Veteran reported 
that he had persistent and chronic pain in his elbows, hands, 
wrist, and knees.  He reported that his pain prevented him from 
routine work.  The examination report states that the Veteran 
"also mentioned" back pain, which the Veteran attributed to an 
incident in service.  This report establishes that the Veteran 
did not advise the VA examiner that his unemployability was due 
to back pain.  The examiner described the Veteran's report of the 
impact of back pain by stating, "He is still experiencing very 
occasionally on and off low back pain without any radiation."  
The Board finds, as a matter of fact, that, even interpreted 
liberally, and in the light most favorable to the Veteran, no 
claim that the Veteran is unemployable as a result of service-
connected injury may be inferred in the written submission or the 
verbal communications during VA examination.  

The Board finds, as a matter of fact, that the Veteran's 1993 
claim does not include a formal or informal claim for an award of 
TDIU, and does not  express a belief that the Veteran is entitled 
to a total disability rating based on unemployability due to 
service-connected disability.  The preponderance of the evidence, 
considering the persuasive value of the actual claims submission 
in 1993 as compared to the Veteran's recollection of those 
submissions many years later, is against a  finding that a claim 
for TDIU was submitted or could reasonable have been inferred.  
The factual determination that the Veteran did not submit a claim 
for TDIU benefits prior to July 29, 2004 requires that the Board 
deny entitlement to such benefits prior to July 29, 2004.

3.  Claim for earlier effective date for DEA benefits eligibility

In this case, the communications received from the Veteran prior 
to July 2004 related only to a claim for pension, and included a 
statement to the effect that the Veteran believed he incurred and 
injury to his back in service.  These communications may not, 
even liberally construed, be considered informal claims for 
education benefits for a dependant.   Thus, the Veteran did not 
submit any correspondence which may be interpreted as a formal or 
informal claim for DEA prior to July 29, 2004.  

There was no prior adjudicative decision which the Board may 
examine for finality.  No communication is of record which may be 
considered a claim for DEA pending prior to July 29, 2004.  

The Veteran testified before the Board as to his belief that his 
claim for TDIU in 1993 also constituted a claim for education 
benefits for his family.  The Veteran may sincerely believe that 
the inferred claim for service connection for a back injury also 
included an inferred claim for TDIU, but the Board does not find 
that such a claim was or should have been inferred.  The 
Veteran's testimony is less persuasive evidence as to what claims 
were submitted in 1993 than the documents of record evidencing 
the submitted claims.  

The preponderance of the evidence, considering the persuasive 
value of the actual claims submission in 1993 as compared to the 
Veteran's recollection of those submissions many years later, is 
against a  finding that a claim for DEA was submitted or could 
reasonable have been inferred.  The appeal for an effective date 
prior to July 29, 2004, for initial eligibility for DEA benefits, 
must be denied.    




ORDER

An effective date of January 29, 1993, for a grant of service 
connection for a low back disorder now characterized as bilateral 
spondlyosis, L5, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation; the appeal is granted to this extent only.

The appeal for an effective date prior to July 29, 2004 for an 
award of TDIU is denied.

The appeal for an effective date prior to July 29, 2004 for an 
award of DEA benefits eligibility is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


